UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 30, 2014 CYCLONE POWER TECHNOLOGIES , INC. (Exact name of registrant as specified in its charter) Florida 000- 2 6-0519058 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) th Ct. Pompano Beach, FL 33064 (Address of Principal Executive Office) (Zip Code) ( 954) 943-8721 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement . Item 2.01. Completion of Acquisition or Disposition of Assets. Cyclone Power Technologies Inc. (“The Company”, ”Cyclone”) sold most of its 73.72% investment in the WHE Generation Corp (“WHE”, “Whe Gen”) subsidiary to unrelated buyers effective September 30, 2014 under separation and stock repurchase agreements dated July 17, 2014 and September 30, 2014, respectively. Under the agreements, the Company retained a non-controlling 15.13% investment, which resulted in deconsolidation of WHE due to the loss of control over the WHE subsidiary. The transaction was recorded in accordance with ASC 810-10-40, wherein the Company recognized a gain on the sale of its investment in the amount of $2,443,506, and its remaining investment in the WHE subsidiary was recorded at the fair value of the WHE common stock held by the Company, which was $556,756 as of September 30, 2014. As part of the separation agreement Whe Gen paid to the company $350,000, and is to pay $150,000 for the remainder of the company’s investment sold. Whe Gen also paid to TCA Global Master Credit Fund LP, the Company’s senior secured creditor, approximately $78,000 to fully retire that debenture and release all of the Company’s assets from its security interest. Whe Gen also paid to the Company an additional $24,000 in reimbursements, andtransferred back to Cyclone 3,000,000 shares of treasury stock in Cyclone (valued at $210,000). Whe Gen also assumed a $50,000 liability, deferred revenue of approximately $10,000 and accepted the responsibility to complete an engine delivery contract (previously recorded as $290,000 deferred revenue by the Company) . The Company forgave an intercompany receivable of approximately $85,000. Additionally, the Company satisfied a liability of $17,550 via transferring 65,000 shares of its Whe Gen shares. To raise funds pursuant to the separation agreement, Whe Generation Corp. in the “Seed” Round of financing commencing in July 2014, issued $ 350,000 of 6% convertible debt, maturing in 12 months, which were subsequently converted into common stock at $.12 per share as of September 30, 2014. In the common stock “A” funding WHE Generation Corp. raised $1,314,360 of common stock sales at $.27 per share as of September 30, 2014. In connection with the Agreement, the Company and Whe Gen also amended its 2010 License Agreement (the “License”) to provide the Company with an initial non refundable license fee of $175,000 and on-going 5% royalties from Whe Gens sale of engines utilizing the licensed technology. This License is 20 years with two 10-year extensions. It is worldwide in territory and exclusive for the specific applications of stationary waste heat recovery (WHR) and waste-to-power (WtP). The total losses of the Whe Gen subsidiary for the nine months ended September 30, 2014, for the year ended December 31, 2013 and cumulatively since inception were $696,831 and $157,266, and $ 828,531, respectively and were fully borne by the Company. Effective September 30, 2014, Cyclone will account for its investment in Whe Gen using the cost method of accounting. The following unaudited pro-forma presentation reflects Cyclone’s condensed balance sheet as of June 30, 2014 as if the Whe Gen transaction and corresponding deconsolidation and cost method of accounting occurred on June 30, 2014: CYCLONE POWER TECHNOLOGIES, INC. UNAUDITED PRO FORMA BALANCE SHEET June 30, 2014 Pro Forma Adjustments Reduction of June 30, 2014 Whe-Gen Divestment and June 30, 2014 (Unaudited) Assets and Sale of (Unaudited) As Reported Liabilities Whe Gen Shares Pro Forma ASSETS CURRENT ASSETS Cash and cash equivalents $ 42,937 $ 225 1 $ 24,000 12 $ 67,162 Cash and cash equivalents - 350,000 3 350,000 Accounts Receivable - 175,000 4 175,000 Other receivables - 150,000 5 150,000 Inventory, net 505,028 )1 479,832 Other current assets 32,851 (2 )1 25,349 Total current assets 580,816 1,247,343 PROPERTY AND EQUIPMENT Furniture, fixtures, and equipment 502,562 502,562 Accumulated depreciation ) ) Net property and equipment 361,118 361,118 OTHER ASSETS Patents, trademarks and copyrights 581,788 581,788 Accumulated amortization ) ) Net patents, trademarks and copyrights 366,454 366,454 Investment in Whe-Gen - 556,756 6 556,756 Other assets 2,762 2,762 Total other assets 369,216 369,216 Total Assets $ 1,311,150 $ 1,977,677 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ 825,113 $ )1 $ )7 $ 546,508 Accounts payable and accrued expenses-related parties 539,754 539,754 Notes and other loans payable-current portion 204,814 204,814 Derivative liabilities 622,298 622,298 Intercompany payable - 85,564 1 - Notes and other loans payable-related parties 785,004 785,004 Capitalized lease obligations-current portion 4,947 4,947 Deferred revenue and license deposits 416,441 )8 116,377 Total current liabilities 3,398,371 2,819,702 NON CURRENT LIABILITIES Capitalized lease obligations-net of current portion 18,282 18,282 Notes and other loans payable-net of current portion 239,383 239,383 Total non-current liabilities 257,665 257,665 Total Liabilities 3,656,036 3,077,367 Commitments and contingencies STOCKHOLDERS' DEFICIT Series B preferred stock Common stock 43,490 43,490 Additional paid-in capital 52,041,414 52,041,414 Treasury Stock ) )1 )9 ) Prepaid expenses with common stock ) )1 ) Stock subscription receivable ) ) Accumulated deficit ) 1,751,237 10 ) Total stockholders' deficit-Cyclone Power Technologies Inc. ) ) Non controlling interest in consolidated subsidiaries 727,976 )2 27,976 Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The following unaudited pro-forma presentations reflects Cyclone’s pro forma condensed statement of operations for the six months ended June 30, 2014 and for the year ended December 31 , 2013 as if the WHE GEN transaction and corresponding deconsolidation and cost method of accounting occurred at the beginning of each period: CYCLONE POWER TECHNOLOGIES, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2014 Pro Forma Adjustments Six Months Ended Six Months Ended June 30, 2014 Reduction of Divestment and June 30, 2014 (Unaudited) Whe-Gen Sale of (Unaudited) As Reported Expenses Whe Gen Shares Pro Forma REVENUES $ 140,527 $ - $ 175,000 4 $ 315,527 COST OF GOODS SOLD 85,877 85,877 Gross profit 54,650 - 175,000 229,650 OPERATING EXPENSES Advertising and promotion 13,170 ) 12,170 General and administrative 980,516 ) 698,288 Research and development 316,817 ) 158,307 Total operating expenses 1,310,503 ) ) 868,765 Operating income (loss) ) 356,174 260,564 10 ) OTHER INCOME (EXPENSE) Other income (expense) - - 1,745,237 1,745,237 Derivative (expense) -notes payable ) - - ) Interest (expense) ) - - ) Total other income (expense) ) - 1,745,237 713,753 Income (loss) before income taxes ) 356,174 2,005,801 74,638 Income taxes - Net income ( loss ) $ ) $ 356,174 $ 2,005,801 $ 74,638 Net income ( loss) per common share, basic and diluted $ ) $ 0.00 Weighted average number of common shares outstanding 291,288,247 291,288,247 1 Represents reduction of assets and liabilities of Whe Gen on June 30, 2014. 2 Removal of non-controlling interest as of June 30, 2014. 3 Represents cash paid to Cyclone for sale of investment in Whe Gen. 4 WheGen is to pay the company an initial $175,000 non refundable license fee. 5 Whe Gen is to pay the company $150,000 for the balance of the investment sold. 6 Represents the fair value of the Company's 15.13% investment in Whe Gen. 7 Represents $78,489 liability paid and $ 50,000 liabilities assumed by Whe Gen. 8 Deferred liabilities assumed by Whe Gen 9 Treasury stock valued at $210,000 (3 million shares ) transferred back to the Company. 10 Pro forma gain on deconsolidation as of June 30, 2014, adjusted for balance sheet presentation. 11 Forgiveness of intercompany receivable from Whe Gen. 12 Reimbursement of Company expenses by Whe Gen. 13 Prepaid expense transferred to Whe Gen. CYCLONE POWER TECHNOLOGIES, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2014 Pro Forma Adjustments Year Ended Year Ended December 31, 2013 Reduction of Divestment and December 31, 2013 (Unaudited) Whe-Gen Sale of (Unaudited) As Reported Expenses Whe Gen Shares Pro Forma REVENUES $ 715,382 $ - $ - $ 715,382 COST OF GOODS SOLD 564,886 564,886 Gross profit 150,496 - - 150,496 OPERATING EXPENSES Advertising and promotion 11,401 - - 11,401 General and administrative 2,100,104 ) )1 1,941,613 Research and development 772,795 - - 772,795 Total operating expenses 2,884,300 ) ) 2,725,809 Operating loss ) 157,266 1,225 ) OTHER INCOME (EXPENSE) Other income (expense) ) - - ) Derivative (expense) -notes payable ) - - ) Interest (expense) ) - - ) Total other income (expense) ) - - ) Income (loss) before income taxes ) 157,266 1,225 ) Income taxes - Net ( loss ) income $ ) $ 157,266 $ 1,225 $ ) Net loss per common share, basic and diluted $ ) $ ) Weighted average number of common shares outstanding 244,175,319 244,175,319 1 Forgiveness of intercompany receivable from Whe Gen. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. CYCLONE POWER TECHNOLOGIES INC. By: /s/ Frankie Fruge Date: January 26, 2015, Frankie Fruge President Date: January 26, 2015 /s/ Bruce Schames Bruce Schames CFO
